946 F.2d 886
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cardell SPAULDING, Plaintiff-Appellant,v.Gary DIXON, Sgt. Allen, Lt. Salmon, John Doe, Defendants-Appellees.
No. 91-6112.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 11, 1991.Decided Oct. 7, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.   Malcolm J. Howard, District Judge.  (CA-90-153-H)
Cardell Spaulding, appellant pro se.
Jacob Leonard Safron, Special Deputy Attorney General, Raleigh, N.C., for appellees.
E.D.N.C., [APPEAL AFTER REMAND FROM, 912 F.2d 464]
AFFIRMED.
Before K.K. HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Cardell Spaulding appeals from the district court's order denying relief under 42 U.S.C. § 1983.*  Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Spaulding v. Dixon, CA-90-153-H (E.D.N.C. July 9, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 This Court previously affirmed in part and vacated and remanded in part the district court's dismissal of Spaulding's 42 U.S.C. § 1983 action.   See Spaulding v. Dixon, No. 90-7315 (4th Cir.  Sept. 4, 1990) (unpublished).   This appeal evolved from the district court's dismissal of the remanded claim